Exhibit 10.2
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of February 6, 2012, by
and among TrackSoft Systems, Inc., a Wyoming corporation (the “Company”), and
the subscribers identified on Schedule 1 hereto (each a “Subscriber” and
collectively “Subscribers”).


RECITALS:
 
WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the 1933 Act.
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and such Subscriber shall purchase for an aggregate $350,000
(the “Purchase Price”) up to $350,000 principal amount (“Principal Amount”) of
promissory notes of the Company (“Note” or “Notes”), a form of which is annexed
hereto as Exhibit A, convertible into shares of the Company’s common stock,
$0.001 par value (the “Common Stock”) at a per share conversion price set forth
in the Notes (“Conversion Price”) (the “Offering”).  The Notes, shares of Common
Stock issuable upon conversion of the Notes (the “Conversion Shares”), are
collectively referred to herein as the “Securities.”; and
 
WHEREAS, the aggregate proceeds of the sale of the Notes contemplated hereby
shall be held in escrow by Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley
Stream, New York 11581 (the “Escrow Agent”) pursuant to the terms of an Escrow
Agreement to be executed by the parties substantially in the form attached
hereto as Exhibit B (the “Escrow Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:
 
1.   Purchase and Sale of the Notes.  Subject to the satisfaction or waiver of
the terms and conditions of this Agreement, on the Closing Date, each
Subscriber, severally, but not jointly, shall purchase, and the Company shall
sell to each Subscriber a Note in the Principal Amount as is set forth opposite
such Subscriber’s name in column (3) on Schedule 1 hereto.


2.   Purchase Price
.  The aggregate purchase price for the Notes to be purchased by each Subscriber
(the “Purchase Price”) shall be the amount set forth opposite such Subscriber’s
name in column (2) on Schedule I hereto.


3.   Closing Date; Form of Payment.  The “Closing Date” shall be the date that
the Purchase Price is transmitted by wire transfer or otherwise credited to or
for the benefit of the Company.  The consummation of the transactions
contemplated herein shall take place at the office of Grushko & Mittman, P.C.,
515 Rockaway Avenue, Valley Stream, New York 11581, upon the satisfaction or
waiver of all conditions to closing set forth in this Agreement.  On the Closing
Date, pursuant to the Escrow Agreement, (i) each Subscriber shall deliver its
respective Purchase Price by wire transfer to the escrow account for the Note to
be issued and sold to such Subscriber at the Closing; and (ii) the Company shall
deliver to each Subscriber the Note in the Principal Amount as is set forth
opposite such Subscriber’s name in column (3) on Schedule 1 hereto and in a form
of which is annexed hereto as Exhibit A.


 
1

--------------------------------------------------------------------------------

 
 
4.   Subscriber's Representations and Warranties.  Each Subscriber, for itself
only, hereby represents and warrants to and agrees with the Company that:


(a)           Organization and Standing of the Subscriber.  Subscriber, to the
extent applicable, is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation.


(b)           Authorization and Power.  Subscriber has the requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents as defined in Section 5(c) and to purchase the Note being sold to it
hereunder.  The execution, delivery and performance of this Agreement and the
other Transaction Documents by Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of
Subscriber or its Board of Directors or stockholders, if applicable, is
required.  This Agreement and the other Transaction Documents have been duly
authorized, executed and when delivered by Subscriber and constitute, or shall
constitute when executed and delivered, a valid and binding obligation of
Subscriber, enforceable against Subscriber in accordance with the terms thereof.


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by Subscriber
of the transactions contemplated hereby and thereby or relating hereto do not
and will not (i) result in a violation of Subscriber’s charter documents, bylaws
or other organizational documents, if applicable, (ii) conflict with nor
constitute a default (or an event which with notice or lapse of time or both
would become a default) under any agreement to which Subscriber is a party, nor
(iii) result in a violation of any law, rule, or regulation, or any order,
judgment or decree of any court or governmental agency applicable to Subscriber
or its properties (except for such conflicts, defaults and violations as would
not, individually or in the aggregate, have a material adverse effect on
Subscriber).  Subscriber is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement and the other Transaction Documents  nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, Subscriber is assuming and relying
upon the accuracy of the representations and agreements of the Company herein.


(d)           Information on Company.  Such Subscriber has been furnished with
or has had access at the EDGAR Website of the Commission to the Company’s Form
10-K filed on November 29, 2011 for the fiscal year ended August 31, 2011, and
the financial statements included therein, together with all subsequent filings
made with the Commission available at the EDGAR website (hereinafter referred to
collectively as the “Reports”).  In addition, such Subscriber may have received
in writing from the Company such other information concerning its operations,
financial condition and other matters as such Subscriber has requested in
writing, identified thereon as OTHER WRITTEN INFORMATION (such other information
is collectively, the “Other Written Information”), and considered all factors
such Subscriber deems material in deciding on the advisability of investing in
the Securities.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Information on Subscriber.  Subscriber is, and will be at the time
of the conversion of the Notes, an “accredited investor”, as such term is
defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable Subscriber to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  Subscriber has the authority and is duly and legally qualified to
purchase and own the Securities.  Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.  The
information set forth on Schedule I hereto regarding Subscriber is accurate.


(f)           Purchase of Notes.  On the Closing Date, Subscriber will purchase
its Note as principal for its own account for investment only and not with a
view toward, or for resale in connection with, the public sale or any
distribution thereof.


(g)   Status.  By its execution of this Agreement, such Subscriber represents
and warrants to the Company as indicated on its signature page to this
Agreement, either that such Subscriber is an Accredited Investor.  Such
Subscriber understands that the Securities are being offered and sold to such
Investor in reliance upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Subscriber
set forth in this Agreement, in order that the Company may determine the
applicability and availability of the exemptions from registration of the
Securities on which the Company is relying.


(h)           Compliance with Securities Act.  Subscriber understands and agrees
that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  In any event, and subject to
compliance with applicable securities laws, the Subscriber may enter into lawful
hedging transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.


(i)   Additional Representations and Warranties.  Such Subscriber further
represents and warrants to the Company as follows: (i) such Subscriber consents
to the placement of a legend on any certificate or other document evidencing the
Securities substantially in the form set forth in Section 4(k); (ii) such
Subscriber has sufficient knowledge and experience in finance, securities,
investments and other business matters to be able to protect such Subscriber’s
or entity’s interests in connection with the transactions contemplated by this
Agreement; (iiI) such Subscriber has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in the Securities and can afford to bear such risks for an indefinite
period of time, including, without limitation, the risk of losing its entire
investment in the Notes; (iii) such Subscriber has been afforded the opportunity
to ask questions of and receive answers concerning the Company and the terms and
conditions of the issuance of the Securities; (iv) such Subscriber is not
relying on any representations and warranties concerning the Company made by the
Company or any officer, employee or agent of the Company, other than those
contained in this Agreement or the SEC Reports; and (v) such Subscriber
understands and acknowledges that the Company is under no obligation to register
the Securities for sale under the Securities Act.
 
 
3

--------------------------------------------------------------------------------

 
 
(j)           Consent.  Such Subscriber understands and acknowledges that the
Company may refuse to transfer the Securities, unless such Subscriber complies
with Section 3.7 and any other restrictions on transferability set forth
herein.  Such Subscriber consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Company’s Common
Stock in order to implement the restrictions on transfer of the Securities.
 
(k)           Conversion Shares Legend.  The Conversion Shares shall bear the
following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(i)            Notes Legend.  The Notes shall bear the following legend:
 
“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”
 
 
4

--------------------------------------------------------------------------------

 
 
(l)            Communication of Offer.  The offer to sell the Securities was
directly communicated to Subscriber by the Company.  At no time was Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.


(m)           Restricted Securities.  Subscriber understands that the Securities
have not been registered under the 1933 Act and Subscriber will not sell, offer
to sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available.  Notwithstanding anything to
the contrary contained in this Agreement, Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement.  For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity.  Affiliate includes each
Subsidiary of the Company.  For purposes of this definition, “control” means the
power to direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.


(n)           No Governmental Review.  Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(o)   Certain Proceedings.  To the Knowledge of such Subscriber, there is no
action pending against, or threatened against or affecting, such Subscriber by
any Governmental Authority or other Person with respect to such Subscriber that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the transactions contemplated by this
Agreement.


(p)           No Brokers or Finders.  No person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against
such Subscriber for any commission, fee or other compensation as a finder or
broker, or in any similar capacity, based upon arrangements made by or on behalf
of such Subscriber and such Subscriber will indemnify and hold the Company and
its Affiliates harmless against any liability or expense arising out of, or in
connection with, any such claim.


(q)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the Closing
Date and, unless Subscriber otherwise notifies the Company prior to the Closing
Date, shall be true and correct as of the Closing Date.
 
 
5

--------------------------------------------------------------------------------

 
 
(r)           Survival.  The foregoing representations and warranties shall
survive the Closing Date for two (2) years.
 
5.   Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect.  For purposes of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity of which more than 30% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.  As of the Closing Date, all of the Company’s Subsidiaries and the
Company’s ownership interest therein are set forth on Schedule 5(a).
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.
 
(c)           Authority; Enforceability.  This Agreement, the Notes, Conversion
Shares, the Escrow Agreement, and any other agreements delivered together with
this Agreement or in connection herewith (collectively “Transaction Documents”)
have been duly authorized, executed and delivered by the Company and are valid
and binding agreements of the Company enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity.  The Company
has full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform its obligations thereunder.
 
(d)           Capitalization and Additional Issuances.  The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis as of the date of this Agreement and the Closing Date (not including the
Securities) are set forth on Schedule 5(d).  Except as set forth on Schedule
5(d), there are no options, warrants, or rights to subscribe to, securities,
rights, understandings or obligations convertible into or exchangeable for or
giving any right to subscribe for any shares of capital stock or other equity
interest of the Company or any of the Subsidiaries.  The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company is described on Schedule
5(d).There are no outstanding agreements or preemptive or similar rights
affecting the Company's Common Stock.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, the OTC Bulletin Board (the “Bulletin Board”)
or the Company's shareholders is required for the execution by the Company of
the Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities.  The Transaction Documents and the
Company’s performance of its obligations thereunder have been unanimously
approved by the Company’s Board of Directors.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority in the world, including without
limitation, the United States, or elsewhere is required by the Company or any
Affiliate of the Company in connection with the consummation of the transactions
contemplated by this Agreement, except as would not otherwise have a Material
Adverse Effect on the consummation of any of the other agreements, covenants or
commitments of the Company or any Subsidiary contemplated by the other
Transaction Documents. Any such qualifications and filings will, in the case of
qualifications, be effective on the Closing and will, in the case of filings, be
made within the time prescribed by law.
 
(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of Subscribers as described herein; or
 
(iii)          except as set forth in Schedule 5(f) and which the Company
specifically acknowledges as outstanding and subject to reset, result in the
activation of any anti-dilution rights or a reset or repricing of any debt,
equity or security instrument of any creditor or equity holder of the Company,
or the holder of the right to receive any debt, equity or security instrument of
the Company except for the Subscriber, nor result in the acceleration of the due
date of any obligation of the Company; or
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)         except as set forth in Schedule 5(f) result in the triggering of
any piggy-back or other registration rights of any person or entity holding
securities of the Company or having the right to receive securities of the
Company.
 
(g)           The Securities.  The Securities upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)                      have been, or will be, duly and validly authorized and
on the dates of issuance of the Conversion Shares upon conversion of the Notes
such Conversion Shares will be duly and validly issued, fully paid and
non-assessable and if registered pursuant to the 1933 Act and resold pursuant to
an effective registration statement or if such resale is exempt from
registration under Rule 144 will be free trading, unrestricted and unlegended;
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company;
 
(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
(v)           assuming the representations and warranties of the Subscribers as
set forth in Section 4 hereof are true and correct, will not result in a
violation of Section 5 under the 1933 Act.
 
(h)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.
 
(i)   No Market Manipulation.  The Company and its Affiliates have not taken,
and will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.
 
(j)   Information Concerning Company.  The Reports and Other Written Information
contain all material information relating to the Company and its operations and
financial condition as of their respective dates which information is required
to be disclosed therein.  Since June 30, 2011 and except as modified in the
Reports and Other Written Information or in the Schedules hereto, there has been
no Material Adverse Event relating to the Company’s business, financial
condition or affairs.  The Reports and Other Written Information including the
financial statements included therein do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances and when made.
 
 
8

--------------------------------------------------------------------------------

 
 
(k)           (Removed and Reserved.)
 
(l)   Defaults.  The Company is not in violation of its articles of
incorporation or bylaws.  Except as set forth in Schedule 5(l), the Company is
(i) not in default under or in violation of any other material agreement or
instrument to which it is a party or by which it or any of its properties are
bound or affected, which default or violation would have a Material Adverse
Effect, (ii) not in default with respect to any order of any court, arbitrator
or governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters, or (iii) not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect.
 
(m)           No Integrated Offering.  Except as set forth on Schedule 5(m),
neither the Company, nor any of its Affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security of the Company nor solicited any offers to buy any security of the
Company under circumstances that would cause the offer of the Securities
pursuant to this Agreement to be integrated with prior offerings by the Company
for purposes of the 1933 Act or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the Bulletin
Board.  No prior offering will impair the exemptions relied upon in this
Offering or the Company’s ability to timely comply with its obligations
hereunder.  Neither the Company nor any of its Affiliates will take any action
or steps that would cause the offer or issuance of the Securities to be
integrated with other offerings which would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder.  The Company will not conduct any offering other than the
transactions contemplated hereby that may be integrated with the offer or
issuance of the Securities that would impair the exemptions relied upon in this
Offering or the Company’s ability to timely comply with its obligations
hereunder.
 
(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
(o)           No Undisclosed Liabilities.  Since June 30, 2011, except as
disclosed in the Reports, the Company has no liabilities or obligations which
are material, individually or in the aggregate, other than those incurred in the
ordinary course of the Company businesses since June 30, 2011 and which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
(p)           No Undisclosed Events or Circumstances.  Since June 30, 2011,
except as disclosed in the Reports and except as set forth in Schedule 5(p), no
event or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.
 
(q)           Banking.  Schedule 5(q) contains a list of all financial
institutions at which the Company and Subsidiaries maintain deposit, checking
and other accounts.  The list includes the accurate addresses of such financial
institutions and account numbers of such accounts.
 
 
9

--------------------------------------------------------------------------------

 
 
(r)   Dilution.  The Company’s executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company.  The board of directors of the Company has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company.  The Company specifically acknowledges that its obligation to
issue the Conversion Shares upon conversion of the Notes is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company or parties entitled to
receive equity of the Company.
 
(s)   No Disagreements with Accountants and Lawyers.  There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers previously
and presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements during the two years prior to the Closing Date.


(t)   Investment Company.  Neither the Company nor any Affiliate of the Company
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.


(u)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(v)           Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) and has a class of
Common Stock registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to
the provisions of the 1934 Act, the Company has timely filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the Closing Date, the Company is not a “shell
company” but it is a “former shell company” as those terms are employed in Rule
144 under the 1933 Act.


(w)           Listing.  The Company’s Common Stock is quoted on the Bulletin
Board under the symbol TKSS.  As of the Closing Date, the Company has not
received any pending oral or written notice that its Common Stock is not
eligible nor will become ineligible for quotation on the Bulletin Board nor that
its Common Stock does not meet all requirements for the continuation of such
quotation and (ii) the Company satisfies all the requirements for the continued
quotation of its Common Stock on the Bulletin Board.


 
10

--------------------------------------------------------------------------------

 
 
(x)   Transfer Agent.  The name, address, telephone number, fax number, contact
person and email address of the Company transfer agent is set forth on Schedule
5(x) hereto.


(y)           Company Predecessor and Subsidiaries.  Except as set forth in
Schedule 5(a), the Company makes each of the representations contained in
Sections 5(a), (b), (c), (d), (e), (f), (h), (j), (l), (o), (p), (q), (s), (t)
and (u) of this Agreement, as same relate or could be applicable to each
Subsidiary.  All representations made by or relating to the Company of a
historical or prospective nature and all undertakings described in Sections 9(g)
through 9(l) shall relate, apply and refer to the Company and its
predecessors.  The Company represents that it owns all of the equity of the
Subsidiaries and rights to receive equity of the Subsidiaries identified on
Schedule 5(a), free and clear of all liens, encumbrances and claims.  No person
or entity other than the Company has the right to receive any equity interest in
the Subsidiaries.  The Company further represents that the Subsidiaries have not
been known by any other name for the prior five years.


(z)   Correctness of Representations.  The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.
 
(AA)       Survival.  The foregoing representations and warranties shall survive
the Closing Date.
 
6.   Regulation D Offering/Legal Opinion.  The offer and issuance of the
Securities to the Subscribers is being made pursuant to an exemption from
securities registration afforded by Section 4(2) of the 1933 Act, Rule 506 of
Regulation D as promulgated by the Commission under the 1933 Act. On the Closing
Date, the Company will provide an opinion reasonably acceptable to the
Subscribers from the Company’s legal counsel opining on the availability of an
exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Securities and other matters reasonably requested by
Subscribers.  A form of the legal opinion is annexed hereto as Exhibit C.  The
Company will provide, at the Company’s expense, to the Subscriber such other
legal opinions, if any, as are reasonably necessary in each Subscriber’s and
such counsel’s opinion for the issuance and resale of the Conversion Shares in
compliance with applicable securities Laws.


7.1.   Conversion of Notes.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel, to assure that the Company’s transfer agent
shall issue stock certificates in the name of a Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration
has been filed with the Commission, is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent that Subscriber has complied
with the prospectus delivery requirements, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend indefinitely, if pursuant to Rule
144(b)(1)(i) of the 1933 Act, provided that Subscriber delivers all reasonably
requested representations in support of such opinion.


 
11

--------------------------------------------------------------------------------

 
 
(b)           Each Subscriber will give notice of its decision to exercise its
right to convert its Note, interest, or part thereof by telecopying or otherwise
delivering a completed Notice of Conversion (a form of which is annexed as
Exhibit A to the Note) to the Company via confirmed telecopier transmission or
otherwise pursuant to Section 13(a) of this Agreement.  Subscriber will not be
required to surrender the Note until the Note has been fully converted or
satisfied.  Each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof by 6 PM Eastern Time (“ET”) (or
if received by the Company after 6 PM ET, then the next business day) shall be
deemed a “Conversion Date.”  The Company will itself or cause the Company’s
transfer agent to transmit the Company's Common Stock certificates representing
the Conversion Shares issuable upon conversion of the Note to Subscriber via
express courier for receipt by Subscriber within five (5) business days after
the Conversion Date (such fifth day being the “Delivery Date”).  In the event
the Conversion Shares are electronically transferable, then delivery of the
Shares must be made by electronic transfer provided request for such electronic
transfer has been made by the Subscriber.  A Note representing the balance of
the Note not so converted will be provided by the Company to Subscriber if
requested by Subscriber, provided Subscriber delivers the original Note to the
Company.


(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the Note, the amount of $100 per business day after
the Delivery Date for each $10,000 of Note principal amount and interest (and
proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares
within seven (7) business days after the Delivery Date, the relevant Subscriber
will be entitled to revoke all or part of the relevant Notice of Conversion by
delivery of a notice to such effect to the Company whereupon the Company and
Subscriber shall each be restored to their respective positions immediately
prior to the delivery of such notice, except that the damages payable in
connection with the Company’s default shall be payable through the date notice
of revocation or rescission is given to the Company.


7.2.           Mandatory Redemption at Subscriber’s Election.  Upon the
occurrence of an Event of Default (as defined in the Note or in this Agreement),
that continues for more than twenty (20) business days, (iii) a Change in
Control (as defined below), or (iv) of the liquidation, dissolution or winding
up of the Company, then at the Subscriber's election, the Company must pay to
each Subscriber ten (30) business days after request by each Subscriber
(“Calculation Period”), a sum of money determined by multiplying up to the
outstanding principal amount of the Note designated by each such Subscriber by
120%, plus accrued but unpaid interest (“Mandatory Redemption Payment”). The
Mandatory Redemption Payment must be received by each Subscriber not later than
thirty (30) business days after request (“Mandatory Redemption Payment
Date”).  Upon receipt of the Mandatory Redemption Payment, the corresponding
Note principal and interest will be deemed paid and no longer outstanding.  For
purposes of this Section 7.1, “Change in Control” shall mean (i) the Company no
longer having a class of shares publicly traded or listed on a Principal Market
(as defined in Section 9(b)), (ii) the Company  becoming a Subsidiary of another
entity (other than a corporation formed by the Company for purposes of
reincorporation in another U.S. jurisdiction), (iii) a majority of the board of
directors of the Company as of the Closing Date no longer serving as directors
of the Company except due to natural causes, and (iv) the sale, lease or
transfer of substantially all the assets of the Company or Subsidiaries.
Notwithstanding the forgoing, the events described on Schedule 9(p)(ii) shall
not be deemed a Change of Control.


 
12

--------------------------------------------------------------------------------

 
 
7.3.           Maximum Conversion.  A Subscriber shall not be entitled to
convert on a Conversion Date that amount of a Note nor may the Company make any
payment including principal, interest, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by such Subscriber and its Affiliates on a Conversion
Date or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%.  The Subscriber may increase the
permitted beneficial ownership amount up to 9.99% upon and effective after 61
days prior written notice to the Company.  Subscriber may allocate which of the
equity of the Company deemed beneficially owned by Subscriber shall be included
in the 4.99% amount described above and which shall be allocated to the excess
above 4.99%.


7.4.           Injunction Posting of Bond.  In the event a Subscriber shall
elect to convert a Note or part thereof, the Company may not refuse conversion
or exercise based on any claim that Subscriber or anyone associated or
affiliated with Subscriber has been engaged in any violation of law, or for any
other reason, unless, a final non-appealable injunction from a court made on
notice to Subscriber, restraining and or enjoining conversion of all or part of
such Note shall have been sought and obtained by the Company or the Company has
posted a surety bond for the benefit of Subscriber in the amount of 120% of the
greater of the outstanding principal and accrued but unpaid interest of the
Note, or aggregate purchase price of the Conversion Shares, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to Subscriber to the extent the
judgment or decision is in Subscriber’s favor.


7.5.           Buy-In.  In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) Subscriber's
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the Note for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Note
principal and/or interest, the Company shall be required to pay Subscriber
$1,000 plus interest.  Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.


 
13

--------------------------------------------------------------------------------

 
 
7.6         Adjustments.  The Conversion Price and amount of Conversion Shares
shall be equitably adjusted and as otherwise described in this Agreement and the
Notes.
 
7.7.        Redemption.  The Company is entitled to the right of Optional
Redemption as proscribed under Section 3.1 of the Note.


8.           Subscriber’s Legal Fees and Company’s Legal Fees.  The Company
shall pay to professionals as identified on Schedule 8 (each party
“Professional”, collectively “Professionals”) such amount as set forth in the
second column opposite the name of each Professional (the “Professional Fees”).
The Professional Fees and expenses will be payable out of funds held pursuant to
the Escrow Agreement.


9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscribers.
 
(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares upon each national securities
exchange, or automated quotation system upon which the Company’s Common Stock is
quoted or listed and upon which such Conversion Shares are or become eligible
for quotation or listing (subject to official notice of issuance) and shall
maintain same so long as any Notes are outstanding.  The Company will maintain
the quotation or listing of its Common Stock on the American Stock Exchange,
Nasdaq Capital Market, Nasdaq Global Market, Nasdaq Global Select Market,
Bulletin Board, or New York Stock Exchange (whichever of the foregoing is at the
time the principal trading exchange or market for the Common Stock (the
“Principal Market”), and will comply in all respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the
Principal Market, as applicable. The Company will provide Subscribers with
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market.  As of the date
of this Agreement and the Closing Date, the Bulletin Board is and will be the
Principal Market.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.
 
(d)          Filing Requirements.  From the date of this Agreement and until the
last to occur of (i) all the Conversion Shares have been resold or transferred
by the Subscribers pursuant to a registration statement or pursuant to Rule
144(b)(1)(i), or (ii) the Notes are no longer outstanding (the date of such
latest occurrence being the “End Date”), the Company will (A) cause its Common
Stock to continue to be registered under Section 12(b) or 12(g) of the 1934 Act,
(B) comply in all respects with its reporting and filing obligations under the
1934 Act, (C) voluntarily comply with all reporting requirements that are
applicable to an issuer with a class of shares registered pursuant to Section
12(g) of the 1934 Act, if the Company is not subject to such reporting
requirements, and (D) comply with all requirements related to any registration
statement filed pursuant to this Agreement.  The Company will use its best
efforts not to take any action or file any document (whether or not permitted by
the 1933 Act or the 1934 Act or the rules thereunder) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under said acts until the End Date.  Until the End Date, the Company
will continue the listing or quotation of the Common Stock on a Principal Market
and will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market.  The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D and to provide a copy thereof to Subscribers promptly after such
filing.
 
(e)           Use of Proceeds.  The proceeds of the Offering will be employed by
the Company specifically for the purposes as disclosed on Schedule 9(e).  The
Purchase Price may not and will not be used for accrued and unpaid officer and
director salaries, payment of financing related debt with exception of payment
of Professional Fees, redemption of outstanding notes or equity instruments of
the Company nor non-trade obligations outstanding on the Closing Date.  For so
long as any Note is outstanding, the Company will not prepay any financing
related debt obligations with exception of payment of Professional Fees,
equipment payments, nor redeem any equity instruments of the Company without the
prior consent of the Subscribers.
 
(f)           Reservation.  Prior to the Closing Date, the Company undertakes to
reserve on behalf of Subscribers from its authorized but unissued Common Stock,
a number of shares of Common Stock equal to 150% of the amount of Common Stock
necessary to allow Subscribers to be able to convert the entire Notes (“Required
Reservation”).  Failure to have sufficient shares reserved pursuant to this
Section 9(f) at any time shall be a material default of the Company’s
obligations under this Agreement and an Event of Default under the Notes.  If at
any time Notes are outstanding the Company has insufficient Common Stock
reserved on behalf of the Subscribers in an amount less than 125% of the amount
necessary for full conversion of the outstanding Notes principal (“Minimum
Required Reservation”), the Company will promptly reserve the Minimum Required
Reservation, or if there are insufficient authorized and available shares of
Common Stock to do so, the Company will take all action necessary to increase
its authorized capital to be able to fully satisfy its reservation requirements
hereunder, including the filing of a preliminary proxy with the Commission not
later than fifteen business days after the first day the Company has less than
the Minimum Required Reservation.  The Company agrees to provide notice to the
Subscribers not later than three days after the date the Company has less than
the Minimum Required Reservation reserved on behalf of the Subscriber.
 
 
15

--------------------------------------------------------------------------------

 
 
(g)          DTC Program.  At all times that Notes are outstanding, the Company
will employ as the transfer agent for the Common Stock and Conversion Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program.
 
(h)          Taxes.  From the date of this Agreement and until the End Date, the
Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.
 
(i)           Insurance.  From the date of this Agreement and until the End
Date, the Company will keep its assets which are of an insurable character
insured by financially sound and reputable insurers against loss or damage by
fire, explosion and other risks customarily insured against by companies in the
Company’s line of business and location, in amounts and to the extent and in the
manner customary for companies in similar businesses similarly situated and
located and to the extent available on commercially reasonable terms.
 
(j)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
(k)          Governmental Authorities.  From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.
 
(l)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and affect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.
 
(m)          Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent to do so under the circumstances.
 
 
16

--------------------------------------------------------------------------------

 
 
(n)          Confidentiality/Public Announcement.  The Subscribers are aware of
the Company’s obligations under Regulation FD promulgated under 1934 Act. From
the date of this Agreement and until the End Date, the Company agrees that
except in connection with a Form 8-K, Form 10-Q, Form 10-K in correspondence
with the Commission regarding same, it will not disclose publicly or privately
the identity of the Subscribers unless expressly agreed to in writing by
Subscribers or only to the extent required by law and then only upon not less
than three days prior notice to Subscribers.  In any event and subject to the
foregoing, the Company undertakes to file a Form 8-K describing the Offering not
later than the fourth (4th) business day after the Closing Date.  Prior to the
filing date of such Form 8-K, a draft in the final form will be provided to
Subscribers for Subscribers’ review and approval.  In the Form 8-K, the Company
will specifically disclose the amount of Common Stock outstanding immediately
after the Closing.  Upon  delivery by the Company to the Subscribers after the
Closing Date of any notice or information, in writing, electronically or
otherwise, and while a Note or Conversion Shares are held by Subscribers, unless
the  Company has in good faith determined that the matters relating to such
notice do not constitute material, nonpublic information relating to the Company
or Subsidiaries, the Company  shall within one business day after any such
delivery publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K.  In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, the Company shall so indicate to Subscribers
prior to delivery of such notice or information.  Subscribers will be granted
sufficient time to notify the Company that Subscribers elects not to receive
such information.  In such case, the Company will not deliver such information
to Subscribers.  In the absence of any such indication, Subscribers shall be
allowed to presume that all matters relating to such notice and information do
not constitute material, nonpublic information relating to the Company or
Subsidiaries.
 
(o)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on the Form 8-K described in Section 9(n) above,
neither it nor any other person acting on its behalf will at any time provide
Subscribers or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto
Subscribers shall have agreed in writing to accept such information.  The
Company understands and confirms that Subscribers shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.


(p)           Negative Covenants.  So long as a Note is outstanding, without the
consent of the Subscribers, the Company will not and will not permit any of its
Subsidiaries to directly or indirectly:


(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for:  (A) the Excepted
Issuances (as defined in Section 12(a) hereof), and (B) (a) Liens imposed by law
for taxes that are not yet due or are being contested in good faith and for
which adequate reserves have been established in accordance with generally
accepted accounting principles; (b) carriers’, warehousemen’s, mechanics’,
material men’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or that are being contested in good faith and by appropriate
proceedings; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; (d) deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) Liens created with respect to the financing of
the purchase of new property in the ordinary course of the Company’s business up
to the amount of the purchase price of such property; and (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property (each of (a) through (f), a “Permitted Lien”);


 
17

--------------------------------------------------------------------------------

 
 
(ii)           amend its certificate of incorporation, bylaws or its charter
documents so as to materially and adversely affect any rights of the
Subscribers, except those items as set forth on Schedule 9(p)(ii);


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents;


(iv)           prepay or redeem any financing related debt or past due
obligations or securities outstanding as of the Closing Date, or past due
obligations (except with respect to vendor obligations, or any such obligations
which in management’s good faith, reasonable judgment must be repaid to avoid
disruption of the Company’s businesses) other than to the extent permitted or
required under the Transaction Documents;
 
(q)           Seniority.  Except for Permitted Liens, until the Notes are fully
satisfied or converted, the Company shall not grant nor allow any security
interest to be taken in any assets of the Company or any Subsidiary or any
Subsidiary’s assets; nor issue any debt, equity or other instrument which would
give the holder thereof directly or indirectly, a right in any assets of the
Company or any Subsidiary or any right to payment equal to or superior to any
right of the Subscribers as holders of the Notes in or to such assets or
payment, nor issue or incur any debt not in the ordinary course of business.
 
(r)           Notices.  For so long as the Subscribers hold any Securities, the
Company will maintain a United States address and United States fax number for
notice purposes under the Transaction Documents.
 
10.           Covenants of the Company Regarding Indemnification.
 
(a)           Indemnification.  The Company agrees to indemnify, hold harmless,
reimburse and defend the Subscribers, the Subscribers’ officers, directors,
agents, counsel, Affiliates, members, managers, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Subscribers or any such person which results, arises out of or is based
upon (i) any material misrepresentation by Company or breach of any
representation or warranty by Company in this Agreement or in any Exhibits or
Schedules attached hereto in any Transaction Document, or other agreement
delivered pursuant hereto or in connection herewith, now or after the date
hereof; or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by the Company of any covenant or undertaking to be
performed by the Company hereunder, or any other agreement entered into by the
Company and Subscribers relating hereto.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           Indemnification Procedures.  Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability which it may have to such indemnified party other than under this
Section 10(b) and shall only relieve it from any liability which it may have to
such indemnified party under this Section 10(b), except and only if and to the
extent the indemnifying party is prejudiced by such omission. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such indemnified
party, and, after notice from the indemnifying party to such indemnified party
of its election so to assume and undertake the defense thereof, the indemnifying
party shall not be liable to such indemnified party under this Section 10(b) for
any legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected, provided, however, that, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnifying party shall have reasonably concluded that there may be
reasonable defenses available to indemnified party which are different from or
additional to those available to the indemnifying party or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, the indemnified parties, as a group, shall have the
right to select one separate counsel, reasonably satisfactory to the indemnified
and indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.


11.           Additional Post-Closing Obligations.
 
11.1.        Delivery of Unlegended Shares.
 
(a)           Within three (3) business days (such third business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Conversion Shares, or any other Common Stock held
by Subscriber has been sold pursuant to a registration statement or Rule 144
under the 1933 Act, (ii) a representation that the prospectus delivery
requirements, or the requirements of Rule 144, as applicable and if required,
have been satisfied, (iii) the original share certificates representing the
shares of Common Stock that have been sold, and (iv) in the case of sales under
Rule 144, customary representation letters of the Subscriber and, if required,
Subscriber’s broker regarding compliance with the requirements of Rule 144, the
Company at its expense, (y) shall deliver, and shall cause legal counsel
selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(h) above (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted Common
Stock certificate, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date.
 
(b)           In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of Subscriber, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.


 
19

--------------------------------------------------------------------------------

 
 
(c)           The Company understands that a delay in the delivery of the
Unlegended Shares pursuant to Section 11 hereof later than the Unlegended Shares
Delivery Date could result in economic loss to a Subscriber.  As compensation to
a Subscriber for such loss, the Company agrees to pay late payment fees (as
liquidated damages and not as a penalty) to the Subscriber for late delivery of
Unlegended Shares in the amount of $100 per business day after the Delivery Date
for each $10,000 of purchase price of the Unlegended Shares subject to the
delivery default.  If during any 360 day period, the Company fails to deliver
Unlegended Shares as required by this Section 11.1 for an aggregate of thirty
days, then each Subscriber or assignee holding Securities subject to such
default may, at its option, require the Company to redeem all or any portion of
the Shares subject to such default at a price per share equal to the greater of
(i) 120%, or (ii) a fraction in which the numerator is the highest closing price
of the Common Stock during the afore described thirty day period and the
denominator of which is the lowest conversion price during such thirty day
period, multiplied by the price paid by Subscriber for such Common Stock
(“Unlegended Redemption Amount”).  The Company shall pay any payments incurred
under this Section in immediately available funds upon demand.
 
(d)           In the event a Subscriber shall request delivery of Unlegended
Shares as described in Section 11.1 and the Company is required to deliver such
Unlegended Shares pursuant to Section 11.1, the Company may not refuse to
deliver Unlegended Shares based on any claim that such Subscriber or anyone
associated or affiliated with such Subscriber has been engaged in any violation
of law, or for any other reason, unless, an injunction or temporary restraining
order from a court, on notice, restraining and or enjoining delivery of such
Unlegended Shares shall have been sought and obtained by the Company and the
Company has posted a surety bond for the benefit of such Subscriber in the
amount of 120% of the amount of the aggregate purchase price of the Common Stock
which are subject to the injunction or temporary restraining order, which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to such Subscriber to the
extent Subscriber obtains judgment in Subscriber’s favor.
 
(e)           In addition to any other rights available to Subscriber, if the
Company fails to deliver to a Subscriber Unlegended Shares as required pursuant
to this Agreement and after the Unlegended Shares Delivery Date, the Subscriber
or a broker on the Subscriber’s behalf, purchases (in an open market transaction
or otherwise) shares of common stock to deliver in satisfaction of a sale by
such Subscriber of the shares of Common Stock which the Subscriber was entitled
to receive from the Company (a “Buy-In”), then the Company shall pay in cash to
the Subscriber (in addition to any remedies available to or elected by the
Subscriber) the amount by which (A) the Subscriber's total purchase price
(including brokerage commissions, if any) for the shares of common stock so
purchased exceeds (B) the aggregate purchase price of the shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares together with
interest thereon at a rate of 15% per annum accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the Subscriber $1,000, plus interest.  The Subscriber
shall provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.


 
20

--------------------------------------------------------------------------------

 
 
11.2.        144 Default.  In the event commencing twelve months after the
Closing Date and ending twenty-four months thereafter, the Subscriber is not
permitted to resell any of the Conversion Shares without any restrictive legend
or if such sales are permitted but subject to volume limitations or further
restrictions on resale as a result of the unavailability to Subscriber of Rule
144(b)(1)(i) under the 1933 Act or any successor rule (a “144 Default”), for any
reason except for Subscriber’s status as an Affiliate or “control person” of the
Company, or as a result of a change in current applicable securities laws, then
the Company shall pay such Subscriber as liquidated damages and not as a penalty
an amount equal to two percent (2%) for each thirty days (or such lesser
pro-rata amount for any period less than thirty days) thereafter of the purchase
price of the Conversion Shares subject to such 144 Default during the pendency
of the 144 Default.  Liquidated Damages shall not be payable pursuant to this
Section 11.2 in connection with Shares for such times as such Shares may be sold
by the holder thereof without volume or other restrictions pursuant to Section
144(b)(1)(i) of the 1933 Act or pursuant to an effective registration statement.


12.           (a)           Favored Nations Provision.  Other than in connection
with (i) full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity which holders of such securities or debt
are not at any time granted registration rights, (ii) the Company’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, (iii) the Company’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock to employees, directors,
and consultants, pursuant to plans described on Schedule 5(d) as such plans are
constituted on the Closing Date, provided however, that after the Notes are no
longer outstanding, such plans may be increased or modified and such increased
shares shall be included in this clause (iii), (iv) securities upon the exercise
or exchange of or conversion of any securities exercisable or exchangeable for
or convertible into shares of Common Stock issued and outstanding on the date of
this Agreement on the terms in effect on the Closing Date including the
permissible amendment thereof after the Closing Date, and described on Schedule
5(d), and (v) as a result of the conversion of Notes which are granted or issued
pursuant to this Agreement (collectively, the foregoing (i) through (v) are
“Excepted Issuances”), if at any time while the Notes are outstanding, the
Company shall agree to or issue (the “Lower Price Issuance”) any Common Stock or
securities convertible into or exercisable for shares of Common Stock (or modify
any of the foregoing which may be outstanding) to any person or entity at a
price per share or conversion or exercise price per share which shall be less
than the Conversion Price in effect at such time without the consent of the
Subscribers, then the Conversion Price shall automatically be reduced to such
other lower price.  Common Stock issued or issuable by the Company for no
consideration or for consideration that cannot be determined at the time of
issue will be deemed issuable or to have been issued for $0.001 per share of
Common Stock.  A convertible instrument (including a right to purchase equity of
the Company) issued, subject to an original issue or similar discount or which
principal amount is directly or indirectly increased after issuance will be
deemed to have been issued for the actual cash amount received by the Company in
consideration of such convertible instrument.  The rights of Subscribers set
forth in this Section 12 are in addition to any other rights the Subscribers
have pursuant to this Agreement, the Notes, any Transaction Document, and any
other agreement referred to or entered into in connection herewith or to which
Subscriber and Company are parties.
 
(b)           Maximum Exercise of Rights.  In the event the exercise of the
rights described in Section 12(a) would or could result in the issuance of an
amount of Common Stock of the Company that would exceed the maximum amount that
may be issued to Subscribers calculated in the manner described in Section 7.3
of this Agreement, then the issuance of such additional shares of Common Stock
of the Company to Subscribers will be deferred in whole or in part until such
time as Subscribers are able to beneficially own such Common Stock without
exceeding the applicable maximum amount set forth calculated in the manner
described in Section 7.3 of this Agreement and notifies the Company accordingly.


 
21

--------------------------------------------------------------------------------

 
 
13.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Company, to: TrackSoft Systems,
Inc., 112 North Curry Street, Carson City, Nevada 89703, Attn: : Jorge Nelson,
President , facsimile: (619) 600-0100, with a copy by telecopier only to: Gregg
E. Jaclin, Esq., Anslow & Jaclin LLP located at 195 Route 9 South, Manalapan, NJ
07726, facsimile: (732) 577–1188, and (ii) if to the Subscribers, to: the
addresses and fax numbers indicated on Schedule I hereto, with an additional
copy by fax only to: Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley
Stream, New York 11581, facsimile: (212) 697-3575 Attn: Eliezer Drew, Esq..
 
(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
have relied on any representations not contained or referred to in this
Agreement and the documents delivered herewith.  No right or obligation of the
Company shall be assigned without prior notice to and the written consent of the
Subscribers.
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.
 
 
22

--------------------------------------------------------------------------------

 
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Company hereby irrevocably waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction in New York of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.
 
(f)           Damages.  In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transactions Documents, the Subscriber may
elect to receive the greater of actual damages or such liquidated damages.
 
(g)           Maximum Payments.  Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.
 
(h)           Calendar Days.  All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
 
23

--------------------------------------------------------------------------------

 
 
(i)            Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(j)            Consent.  As used in this Agreement and the Transaction Documents
and any other agreement delivered in connection herewith, “consent of the
Subscribers” or similar language means the consent of holders of not less than
70% of the outstanding principal amount of the Notes on the date consent is
requested (such amount being a “Majority in Interest”).  A Majority in Interest
may consent to take or forebear from any action permitted under or in connection
with the Transaction Documents, modify any Transaction Documents or waive any
default or requirement applicable to the Company, Subsidiaries or Subscribers
under the Transaction Documents provided the effect of such action does not
waive any accrued interest or damages and further provided that the relative
rights of the Subscribers to each other remains unchanged.
 
(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
(l)            Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.
 
(m)          Allocation of Purchase Price.  The Purchase Price will be allocated
at Subscriber’s election, among the components of the Securities so that each
component of the Securities will be fully paid and non-assessable.
 
(n)           Maximum Liability.  In no event shall the liability of the
Subscribers or permitted successor hereunder or under any Transaction Document
or other agreement delivered in connection herewith be greater in amount than
the dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of Conversion shares (as defined herein).
 
 
24

--------------------------------------------------------------------------------

 
 
(o)           Independent Nature of Subscribers.  The Company acknowledges that
the obligations of each Subscriber under the Transaction Documents are several
and not joint with the obligations of any other Subscriber, and no Subscriber
shall be responsible in any way for the performance of the obligations of any
other Subscriber under the Transaction Documents.  The Company acknowledges that
each Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.
 
(p)           Equal Treatment.  No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered and paid to
all the Subscribers and their permitted successors and assigns.
 
[SIGNATURE PAGE FOLLOWS]
 
 
25

--------------------------------------------------------------------------------

 
 
OMNIBUS INVESTOR SIGNATURE PAGE TO
 
TRACKSOFT SYSTEMS, INC.
 
SUBSCRIPTION AGREEMENT


The undersigned, in its capacity as a Subscriber, hereby executes and delivers
the Subscription Agreement to which this signature page is attached and agrees
to be bound by the Subscription Agreement on the date set forth on the first
page of the Subscription Agreement.  This counterpart signature page, together
with all counterparts of the Subscription Agreement and signature pages of the
other parties named therein, shall constitute one and the same instrument in
accordance with the terms of the Subscription Agreement.
 

 
TRACKSOFT SYSTEMS, INC.
   
A Wyoming corporation
           
By:
      Name:
Rosario Piacente
    Title: President and Chief Executive Officer             Dated:
February 6, 2012
 

 

   
Purchase Price:
 
 
 
Principal Amount of Note:
 
 
   
[Signature]
          Name:               Title:            
Address:
   
560 Sylvan Avenue
   
Englewood Cliffs, NJ 07632
    Email:       Taxpayer ID# (if applicable):      

 
 
26

--------------------------------------------------------------------------------
